


Exhibit 10.17






Dynex Capital, Inc.
2012 Base Salaries for Named Executive Officers






The 2011 base salaries for Dynex Capital, Inc.'s named executive officers were
as follows: Thomas B. Akin, Chairman and Chief Executive Officer - $500,000;
Byron L. Boston, Executive Vice President and Chief Investment Officer -
$500,000; and Stephen J. Benedetti, Executive Vice President, Chief Operating
Officer and Chief Financial Officer - $350,000.   
On March 1, 2012 Dynex Capital, Inc.'s Board of Directors and Compensation
Committee of the Board of Directors approved the following base salaries
effective April 1, 2012 for the named executive officers: Thomas B. Akin,
Chairman and Chief Executive Officer - $600,000; Byron L. Boston, President and
Chief Investment Officer - $600,000; and Stephen J. Benedetti, Executive Vice
President, Chief Operating Officer and Chief Financial Officer - $375,000.






